           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

DAMARON JAVON HAMILTON,
      Plaintiff,
v.                                                  Case No. 1:19-cv-102-AW-GRJ
SUNRISE AUTO SALES & RENTALS,
     Defendant.
_______________________________/
                             ORDER OF DISMISSAL

      Before the Court is the Magistrate Judge’s Report and Recommendation, ECF

No. 15. No objections have been filed. The Court concludes that the Report and

Recommendation should be accepted, and it is incorporated into this order. This case

is dismissed. The Clerk shall enter a judgment stating: “This case is dismissed for

lack of subject-matter jurisdiction.” The Clerk shall close the file.

      SO ORDERED on September 12, 2019.

                                        s/ Allen Winsor
                                        United States District Judge
